IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,302-01


EX PARTE MAURA WIGGINS LEVINE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 744824 IN THE 351ST  DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manslaughter and
sentenced to twenty years' imprisonment.  The Seventh Court of Appeals affirmed her conviction.
Levine v. State, No. 07-00-0155-CR (Tex. App.--Amarillo, Jan. 16, 2001) (unpublished). 
	Applicant contends that her trial counsel rendered ineffective assistance because counsel did
not request a mistake of fact jury instruction and did not object to inclusion of a self-defense jury
instruction.
	The trial court has determined that trial counsel's performance was deficient in that counsel
did not request the mistake of fact instruction and did not prevent inclusion of the self-defense
instruction, and that such deficient performance prejudiced Applicant. 
	We order that this application be filed and set to determine whether Okonkwo v. State (1) affects
the analysis of Applicant's ineffective assistance of counsel claims, and if counsel rendered
ineffective assistance. The parties shall brief these issues. 
	It appears that Applicant is represented by counsel. If he is not, the trial court shall determine
whether he is indigent. If Applicant is indigent and desires to be represented by counsel, the trial
court shall appoint an attorney to represent them. Tex. Code Crim. Proc. art 26.04. The trial court
shall send to this Court, within 30 days of the date of this order, a supplemental transcript containing:
a confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement
that Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date of
this order.  

Filed: February 26, 2014
Do not publish
1.  398 S.W.3d 689 (Tex. Crim. App. 2013).